DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 05/26/2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 118, 122, 128, 130, 132-133, 142-144, 146-147, 149, and 152 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 126, 130, 132-133, 137, 152, and 154  of U.S. Patent No. 10/926,003.
The elements of the instant application are to be found in the co-pending patent and therefore are anticipated.  Although the conflicting claims are not identical, they are not patentably distinct from each other because the co-pending patent and the instant application all recite the same basic structure with a permutation of similar elements throughout.
In the claims set forth above, both the co-pending patent and instant application claim a vascular system comprising a vascular prosthesis comprising a textile tubular wall having a portion disposed between a first open end and an opposed second open end and having an inner surface and an opposed outer surface, the textile tubular wall comprising a textile construction of one or more yarns; wherein the outer surface comprises a coating of a substantially water-insoluble, non-porous elastomeric sealant, disposed thereon; wherein the one or more yarns are pre-treated with a removable composition, which removable composition is substantially removed prior to implantation, such that the water-insoluble elastomeric sealant encapsulates a portion of outer fibers of the one or more yarns at the outer surface of the textile tubular wall; wherein the textile tubular wall is substantially impermeable to fluid; and wherein the inner surface is at least 95% free of the substantially water-insoluble elastomeric sealant.
As the structural limitations and orientations of the vascular system are the same, the language set forth in both the instant application and the co-pending patent are essentially two alternative means of claiming the same features/components.  Thus, the claims of the instant application are not patentably distinct from the co-pending patent.
	

	Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 119, 123, and 125 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

The term “or the like” in claims 119, 123, and 125 is a relative term which renders the claim indefinite. The term “or the like” is not defined by the claim and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.

Allowable Subject Matter
Claims 118-119, and 122-158 would be allowable if (1) a timely filed terminal disclaimer(s) in compliance with 37 CFR 1.321(c) or 1.321(d) is filed to overcome the nonstatutory double patenting rejection(s) set forth in this Office action; and (2) Claims 119, 123, and 125 are rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this office action.
	
	Reasons for Allowance
	The following is an examiner' s statement of reasons for allowance: 
The closest prior art of record is Jennings et al (US 2007/0043428 A1) which discloses a vascular system (Figure 1), the vascular system comprising: a vascular prosthesis comprising: a textile tubular wall  (paragraph 0051, lines 4-9 incorporates King et al., Can. Textile J. 108(4):24-30 (1991) which discloses the use of a textile for vascular implants) having a portion disposed between a first open end and an opposed second open end (Figure 1) and having an inner surface and an opposed outer surface (paragraph 0029, lines 1-2), the textile tubular wall comprising a textile construction of one or more yarns (paragraph 0029, lines 6-7 “monofilament polymeric materials”; lines 10-14; paragraph 0051, textile vascular stent of King et al., Can. Textile J. 108(4):24-30 (1991) is incorporated by reference); wherein the outer surface comprises a coating of a substantially water-insoluble, non-porous elastomeric sealant (paragraph 0020, lines 6-9; paragraph 0030, lines 5-6; paragraph 0040 “polyurethanes,… polycarbonates”), disposed thereon; wherein the one or more yarns are pre-treated with a removable composition (paragraph 0030, lines 2-9; paragraph 0031, lines 1-6 “hydrogels”; paragraph 0032 “polyethylene glycol,… polyvinylpyrrolidone”), such that the water-insoluble elastomeric sealant encapsulates a portion of outer fibers of the one or more yarns at the outer surface of the textile tubular wall (paragraph 0020, lines 6-9; paragraph 0030, lines 5-6; paragraph 0040 “polyurethanes,… polycarbonates”); wherein the textile tubular wall is substantially impermeable to fluid (paragraph 0020, lines 1-9).  
However, Jennings does not teach or render obvious the cumulative claim limitations wherein the removable composition is substantially removed prior to implantation and wherein the inner surface is at least 95% free of the substantially water-insoluble elastomeric sealant within the context of the cumulative claim limitations. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to REBECCA LYNEE ZIMMERMAN whose telephone number is (313)446-4864. The examiner can normally be reached Mon. 8:30 AM-6:30 PM, Tues. - Fri. 8:30-4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Dieterle can be reached on 571-270-7872. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/REBECCA LYNEE ZIMMERMAN/Examiner, Art Unit 3774                                                                                                                                                                                                        /Jennifer Dieterle/Supervisory Patent Examiner, Art Unit 3774